OFFlCE    OF THE AITORNEY   GENERAL   OF    TEXAS
                        AUSTIN




                                         t    ot    your    letter


                                              ion    of    thet*m
tkouaand    tour
lx m r dlRDg
           O’



                                 ot, oountf or p mo ln0t
                                   eer vioo es
                                             ic
                                              4eputiir,
                                                                 352




    the ooqxumatlon to be paid thea tithln    the
    liotitatlonahornin p,rssQrIbcd  ariddOtsmIne
    the ma&or to be appei.tie4se In the dIr.ure-
    tion iS srid uourt my be groper: pmvltied
    thet la no ctxsenhR11.the Comxlusiwyws*
    Court or any member ther+of attmpt to Influ-
    mot! the eppo9lntrmtof any person as wg&!aai~,
    aesletant or olark in any ofrim. $oa.the
    CSK?,T~
          oi 6uch Order the OffiWJru   mpplyI!I&
    for suoh (~sslstanta, deputies or olerks shall
    be authorized to appoint them; provtae4 bhat
    said aac.peneatlat shall not lxaeed t&e maxl-
    mum mount BerulMttar metout. The earapenoa-
    tlon whiah nny 8s allowid to the ~deputIbs,
    nas:stnnta ar alerks above named Ear their
    semloos shall be a roseona&le one, not to
    oxosed,the fallowing 6usvxmtst
           *l. In oountles having a population or
     twwty-five thoun6ad (S&00) or leue iababi-
     tents, first essistsnt OP abid deputy not to
     mxoeed Li@teen   Ruedred~(#18~0.~0) Dollars
     pet ennum; 0th~ assistants,ita fibs 0T clerks
     not tf~ sxoed  4FW8eea lftmdred(rlSOO.001 DOI-
     lero pnr snnum 6sch....*

             'Ihelan l..pos*ouyoe eaaa elecatlvs  '8Imoldl of
the county oertaln d#ilss commoted with bie'attlo~rrhioh
he ia obllpm#d      to fsIthfullydlsuberg0   and.parfo~~~.Es
is msponalblo for oerteln aatr ai tla deputy; m&in         She
ratter of attsndiae;to end periow~         the autls8 ef hlr,
office, tha law holCs him res)pnslble. Xi~nfduties oonneot-
ed with a public o?flae nuat naossaarilg be pertomU bl
olarloalworkera, asslat~nts an4 deputies, who eonsaqusnt-
1.y pe9l=fOr~ their  dUti@S 60101r Wider the diTSatiOll Of the
prlaalpal    *n of'tluo. ~epaalally 18 this true ahers their
Uutiee sre ncltre%ulatsctby statute.
          %unty alerk deputies are oonaidsrrdpub&~ offi-
CQFB. 'i?la true senm they .performgovsrnmontrrl~~funotions,
sharing the rnsponsfbilitadirof~ios with thefr pritiolpal.
          In our oginioa Hi5 01lG41, 4lreate4 to Ron, Tom
lkray,county At;tomey, &zarlllo, 'Paxsa,arittawby IIan.%I.
47. 3. ~-ia pl,      izttorney
             ~reistant            Ganexul, it wae hdd that
"the ccy;.~:iml::n@ra'crux-tof a county does not have the
autkqrity to ~?a% an order providing that no vaoations
with pay aball be allorPadany emplo~so of the oounty or
deputies ar astiistnntn  of aouat7 offleers until kmd un-
leas ~N!I percons have b6en employed for a parlod of OIM
year.    Suo!lordm, belnff.bb%yond the soaps oi ptxferand
suthority   veatad ia the a~mia~tioaers’  crnwt, Is ultra
rims nnn vo:d."
          Tjnderii*lcle 3802, eupm, the omqmnsatlon
which ia sllcwed to dqn&ies,  uasi~ants and elerktr o?
the various   aountp ofiicla~n   fox their nsnlara   h f$xe4
on an annual beaia not to exo~d the maxiapsrthsre1.n~
st0tod.
           You tee rss+pecttully 8drlocrdthat it is t&k
 oplnicr:of this deprrrtaent that the oomty-clerk haa the
 aathoritp to,pay a deputy WI wgu.In~ salary during the
.+#tJ?@or 6th    deputy f%m a~bys!ont    due to aioknese
 ox raaatioa for a reasamble length ot Wm.
            Quang   tlwt th? hregoln& fully anmnora your
inQUiXY,   we xemln
                                       very truly youra
                                   A?l”‘W:W   0&2#E'RAL
                                                     67 TEKAZZ
                                   BYoblueNL
                                               Ardell Willlaas
                                                     keaiattont